DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 6-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 13, 16-18 of U.S. Patent No. 11134329 (US Application No. 17032895). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example:
17462715
11134329
1. A device comprising: a first housing including a first opening; a second housing configured to couple to the first housing, the second housing including a second opening, a third opening, and a fourth opening; a microphone oriented towards the first opening; a touch-sensitive interface disposed on an interior surface of the first housing; a charging module extending at least partly into or at least partly through the second opening; an infrared (IR) sensor oriented to emit signals towards the third opening; and a loudspeaker oriented to emit sound towards the fourth opening.
13. An electronic device comprising: a first housing defining a least a first opening and a second opening; a second housing coupled to the first housing, the second housing defining at least a third opening; a battery housing; a battery disposed at least partly within the battery housing; a first printed circuit board (PCB) disposed on a first side of the battery; a second PCB disposed on a second side of the battery; a flex circuit communicatively coupling the first PCB and the second PCB; a loudspeaker oriented to emit sound towards the first opening; a first microphone substantially aligned with the second opening; and a second microphone substantially aligned with the third opening.

16. The electronic device of claim 13, wherein the first housing further defines a fourth opening and a fifth opening, the electronic device further comprising: a first charging contact residing at least partly within the fourth opening or at least partly extending through the fourth opening; and a second charging contact residing at least partly within the fifth opening or at least partly extending through the fifth opening.
17. The electronic device of claim 13, further comprising a touch sensitive interface disposed on the second housing.
18. The electronic device of claim 13, wherein the first housing further defines a fourth opening, the electronic device further comprising an infrared (IR) sensor, and wherein the IR sensor at least partly extends into or through the fourth opening.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), or the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "headphone”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-20 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Rye et al US Publication No. 20170078784).  
Regarding claim 1, Rye teaches a device comprising: a first housing (1001; 1401) including a first opening; a second housing (1001; 1401) configured to couple to the first housing, the second housing including a second opening, a third opening, and a fourth opening; a microphone oriented towards the first opening; a touch-sensitive interface disposed on an interior surface of the first housing; a charging module (317; ¶0060, battery charging) extending at least partly into or at least partly through the second opening; an infrared (IR) sensor (¶0054; infrared sensor) oriented to emit signals towards the third opening; and a loudspeaker (201; 1410) oriented to emit sound towards the fourth opening.  

 	Regarding claim 2, Rye teaches the device of claim 1, wherein the first housing (1001; 1401) and the second housing (1001; 1401) form a substantially water-tight enclosure to inhibit liquid from reaching an interior of the device. 
 
 	Regarding claim 3, Rye teaches the device of claim 1, wherein the second housing further includes one or more magnetic elements arranged proximate the second opening (¶0054-0056; electromagnetic shielding is used with components).  

  
 	Regarding claim 5, Rye teaches the device of claim 1, further comprising an antenna (202) coupled to the interior surface of the first housing.  

 	Regarding claim 6, Rye teaches the device of claim 1, further comprising: a first printed circuit board (PCB) (101; 102) disposed in the first housing;44A tty Docket No. AM2-2736USC2 Client Docket No. P65363-US03CONa second PCB (101; 102) disposed in the second housing; and an inherent connector communicatively coupling the first PCB and the second PCB.  

 	Regarding claim 7, Rye teaches an ear-worn device comprising: a first housing (1001; 1401); a second housing (1001; 1401) configured to couple to the first housing; a microphone (310; 311) disposed within the headphone, the microphone oriented towards one of a first opening defined by the first housing or a second opening defined by the second housing; a touch-sensitive interface (¶ 0045; touch pad) coupled to first housing; a charging module (317; ¶0060, battery charging) coupled to the second housing; an infrared (IR) sensor (¶0054; infrared sensor) coupled to the second housing; and a loudspeaker (201; 1410) at least partially disposed within the second housing.  

  	Regarding claim 8, Rye teaches the ear-worn device of claim 7, wherein a portion of the charging module (317; ¶0060, battery charging) extends at least partly into or at least partly through a third opening defined by the second housing.  

 	Regarding claim 9, Rye teaches the ear-worn device of claim 7, wherein the IR sensor  (¶0054; infrared sensor) is oriented to emit signals towards a third opening defined by the second housing.  

 	Regarding claim 10, Rye teaches the ear-worn device of claim 7, wherein: a coupling of the first housing (1001; 1401) and the second housing (1001; 1401) defines a cavity of the headphone; one or more computing components reside within the cavity; and the first housing and the second housing form a substantially water-tight enclosure to inhibit liquid from reaching the one or more computing components.  

 	Regarding claim 11, Rye teaches the ear-worn device of claim 7, wherein the touch-sensitive interface (¶ 0054; infrared sensor) couples to an interior surface of the first housing, the headphone further comprising a connector (103, flex circuit communicatively coupling the touch-sensitive interface (¶00045; touch pad) with one or more computing components disposed in the second housing.  

 	Regarding claim 12, Rye teaches the ear-worn device of claim 7, further comprising one or more magnetic elements (¶0054-0056; electromagnetic shielding is used with components) disposed proximate the charging module.  

 	Regarding claim 13, Rye teaches the ear-worn device of claim 7, further comprising a second microphone (310, 311) disposed in the second housing.  

 	Regarding claim 14, Rye teaches the headphone of claim 7, wherein: the first housing includes at least one of a first alignment element or a first attachment mechanism (1002, 1003; 1008, 1009; 1106, 1107; 1415); the second housing includes at least one of a second alignment element or a second attachment mechanism (1002, 1003; 1008, 1009; 1106, 1107; 1415); and at least one of: the first alignment element and the second alignment element are configured to align the first housing and the second housing, or the first attachment mechanism and the second attachment mechanism are configured to couple the first housing and the second housing (1001; 1401; ¶0080-0081, wherein the first and second housing are attached).  

 	Regarding claim 15, Rye teaches an audio device comprising: a first housing; a second housing configured to couple to the first housing; an inherent cavity defined at least in part by a coupling of the first housing and the second housing; first computing components disposed within the cavity and coupled to the first housing (microphone or touch pad); second computing components disposed within the cavity and coupled to the second housing, the second computing components including: a charging module (317; ¶0060, battery charging), and an infrared (IR) sensor (¶0054, infrared sensor); and an inherent connector communicatively coupling the first computing components and the second computing components. 
 
 	Regarding claim 16, Rye teaches the audio device of claim 15, wherein: the second housing defines a first opening and a second opening;46A tty Docket No. AM2-2736USC2 Client Docket No. P65363-US03CONat least a portion of the charging module (317; ¶0060, battery charging) extends at least partly into or at least partly through the first opening; and at least a portion of the IR sensor (¶0054; infrared sensor) extends at least partly into or at least partly through the second opening. 
  	Regarding claim 17, Rye teaches the audio device of claim 15, wherein: the first computing components include at least one of a touch-sensitive interface (¶0045; touch pad), a first microphone (310 or 311), a second microphone (310, 311), an antenna (202, antennas), or a first printed circuit board (PCB) (101 or 102); and the second computing components further include at least one of a third microphone (¶0062; one or more microphones), a second PCB (101 or 102), or a loudspeaker driver (210; 1410).  

 	Regarding claim 18, Rye teaches the audio device of claim 15, further comprising a battery (601) disposed within the cavity, wherein the battery is interposed between at least a portion of the first computing components and a portion of the second computing components.  

 	Regarding claim 19, Rye teaches the audio device of claim 15, wherein the cavity (formed within housings 1001; 1401) is a substantially water- tight enclosure to inhibit liquid from reaching the first computing components and the second computing components.  

 	Regarding claim 20, Rye teaches the audio device of claim 15, further comprising a microphone (310 or 311) disposed within the cavity, and wherein one of: the first housing (1001; 1401) includes a first opening to permit sound to reach the microphone, or the second housing (1001; 1401) includes a second opening to permit sound to reach the microphone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rye.
	Regarding claim 4, Rye fails to teach the device of claim 1, further comprising at least one of: a first mesh disposed at least partly over the first opening, the first mesh substantially permitting sound to reach the microphone while substantially inhibiting ingress of liquid; or a second mesh disposed at least partly over the fourth opening, the second mesh substantially permitting the sound output via the loudspeaker to exit the fourth opening while substantially inhibiting ingress of liquid. 
	However, the Examiner takes Official Notice that it is known in the art to include a covering, e.g. mesh, at the ports of the microphone and/or sound output to inhibit debris and liquid from damaging the component or ability to input/output sound. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying a covering in the invention of Rye would have yielded a predictable result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 29, 2022






/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653